              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:08-cr-00016-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                       ORDER
                                )
MATTHEW JAMES DURY,             )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court upon the Defendant’s “Motion to Be

Remanded to ICC Custody” [Doc. 199].

      The Defendant again moves the Court to remand him to the custody of

the International Criminal Court in order “to face genocide charges while in

the CIA.” [Id. at 1]. The Defendant’s motion is frivolous and legally baseless

and is therefore denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion to Be

Remanded to ICC Custody” [Doc. 199] is DENIED.
                               Signed: March 29, 2021
      IT IS SO ORDERED.




       Case 1:08-cr-00016-MR Document 200 Filed 03/29/21 Page 1 of 1
